Peck, J.
delivered the opinion of the court.
We have no act of assembly requiring a scire facias to issue when the judgment of a justice of the peace has remained dormant (and without execution issued) for one year; nor are we aware of any practice upon the subject. However reasonable it may be in such cases to issue notice, we do not feel it our duty to make the rule in this case, for the first time; especially, as it is not pretended that any defence could be made were notice to issue. In cases where payment has been made in satisfaction or part satisfaction of such judgments, the practice is to allow a certiorari, (Peck’s Reports, 362,) though that is not this case.
In contemplation of law, the justice’s court is always open. In most of the matters appertaining to his jurisdiction, be is enabled to do justice to the parties before him. There was no necessity for the certiorari because of the delay in issuing the execution. In its form the substance has been pursued, and that has ever been held sufficient in proceedings before justices of the peace. The certio-rari was properly dismissed, and the judgment must be affirmed.
Judgment affirmed.